internal_revenue_service department of the treasury index number and washington dc person to contact telephone number refer reply to cc dom corp plr-106893-00 date date number release date distributing llc controlled parent sub business b business d activity x activity y date c q r s t this letter responds to your date request for a supplement to our letter_ruling dated date the prior letter_ruling plr-104542- the legend abbreviations summary of facts proposed transactions representations and caveats appearing in the prior letter_ruling are incorporated by reference the ruling contained in this letter is based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-106893-00 by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of this material may be required as part of the audit process the prior letter_ruling addresses certain federal_income_tax consequences of a proposed transfer by distributing of business b to controlled for controlled stock followed by the distribution the distribution of controlled stock pro_rata to distributing’s shareholders under the proposal distributing would continue to own the only membership interest in llc an entity intended to be disregarded as separate from distributing for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations supplemental facts under an agreement signed on date c after issuance of the prior letter_ruling the following additional transactions are now proposed i distributing will transfer a q percent membership interest in llc to recently formed parent in exchange for r percent of the parent stock the remaining interests in parent have been or will be acquired by parties unrelated to distributing for cash the cash and other_property ii parent will transfer the q percent interest in llc and part of the cash to wholly owned sub alternatively parent may direct distributing in step i to transfer the llc interest directly to sub iii distributing will sell a q percent membership interest in llc to sub for s dollars distributing will retain the remaining t percent greater than percent interest in llc distributing will continue to control the operation of business d through llc in this regard distributing will have the right to appoint a majority of the llc board_of directors all such appointees being officers of distributing distributing also will have extensive rights and obligations to operate activity x of business d activity y of business d will be performed for llc by sub and other subsidiaries of parent representations distributing makes the following representations concerning the transactions described above collectively the transactions a llc will be a partnership for federal_income_tax purposes see sec_301 b i b after the transactions distributing’s officers will continue to perform plr-106893-00 active and substantial management functions regarding llc’s activities including decision-making on significant business issues eg decisions on significant capital investments significant financings and substantial asset dispositions and participate regularly in the overall supervision direction and control of llc’s employees in their performance of llc’s operational functions c the t percent interest that distributing retains in llc will represent immediately after the transactions at least five percent of the fair_market_value of distributing’s gross assets d to the best of distributing’s knowledge and belief the fair_market_value of the gross assets of llc immediately after the transactions will not be greater than percent of the total fair_market_value of distributing’s gross assets e distributing has no plan or intention to dispose_of any of its t percent interest in llc other than as described above or to cause llc to engage in any transaction that would dilute its t percent interest in llc f the distribution is not part of a plan or series of related transactions within the meaning of sec_355 of the internal_revenue_code pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled ruling based solely on the information submitted in the original and supplemental requests we rule that the transactions will have no adverse effect on the prior ruling letter caveats no opinion is expressed on the tax treatment of the transactions under other provisions of the internal_revenue_code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling in particular no opinion is expressed on i the entity characterization of llc before or after the transactions ii the extent to which intercompany items must be taken into account under sec_1_1502-13 of the income_tax regulations on the transfer to parent of the q percent llc interest described above in step i and iii the consequences of the transactions under sec_367 including sec_1_367_a_-3 and a -8 or any other section of the code or regulations applicable to foreign entities or operations this ruling is directed only to the taxpayer who requested it sec_6110 plr-106893-00 provides that it may not be used or cited as precedent each taxpayer involved in the transactions must attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions are completed under a power_of_attorney on file in this office a copy of this ruling letter will be sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
